DETAILED ACTION
This Office Action is in response to Applicant Amendment and Argument filed on 06/16/2022. This Action is made FINAL.

Claims 1, 3-5, 7-13, 15-17, and 19-24 are pending for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Amendments to claims 3-5, 9-10, and 15-17 add further clarifying language and the previous rejections under 112(b) are withdrawn.

Response to Arguments
Applicant’s arguments, see Remarks pages , filed 062, with respect to the rejection(s) of claim(s) 1have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant’s arguments, see Remarks pages 10-12, filed 06/16/2022, with respect to the rejection(s) of claims 1-20 under 35 U.S.C. 101  have been considered but are not persuasive. In light of the specification the invention is directed towards a method for speeding up inspection and maintenance cycle time which is currently performed by humans (para [0002]). As the prior method involves similar steps of data acquisition and comparisons the abstract idea can be performed by a human in their mind using pen and paper. Therefore, as discussed in the rejection to claims 1, 3-5, 7-13, 15-17, and 19-24 under 35 U.S.C. 101 the claims are directed towards an abstract idea with insignificant extra solution activity.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the invention is directed to an abstract idea without significantly more.

101 Analysis - Step 1: Applicant’s independent claim 6 is directed toward a machine.  Therefore, it can be seen that it/they fall(s) within one of the four statutory categories of invention. 

101 Analysis - Step 2A, Prong I: Regarding Prong I of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether they recite subject matter that falls within one of the following groups of abstract ideas: a) mathematical concepts, b) certain methods of organizing human activity, and/or c) mental processes.
Independent claim 1 includes limitations that recite and abstract idea (emphasized below) and will be used as a representative claim for the remainder of the 101 rejection. Claim 1 recites : 

A system for determining serviceability and remaining life of an in- service structure comprising: 
a processor circuit; and 
a memory coupled to the processor circuit, the memory comprising machine-readable instructions that, when executed by the processor circuit: 
access three-dimensional (3D) scan data captured by a scanning device representative of an in-service structure; 
based on the 3D scan data, generate in-service computer-aided design (CAD) data representative of an in-service volume comprising an in-service surface corresponding to the in-service structure; 
access nominal CAD data representative of a nominal volume comprising a nominal surface, wherein the nominal volume corresponds to a nominal structure, and wherein a portion of the nominal surface corresponds to the in-service surface; and 
replace the portion of the nominal surface with the in-service surface to generate modified nominal CAD data representative of a modified nominal volume comprising the in-service surface; 
compare the modified nominal volume of the modified nominal CAD data to the in-service volume generated from the 3D scan data; 
determine, based on the comparison, whether the modified nominal volume of the modified nominal CAD data corresponds to the in-service volume of the in-service structure within a predetermined tolerance; 
in response to determining that the modified nominal volume corresponds to the in- service volume within the predetermined tolerance, determine at least one of a serviceability level or remaining life estimate of the in-service structure based on the modified nominal CAD data; and In re: Thomas A. Brown et al. Application No.: 16/402,656 Filed: May 3, 2019 Page 3 of 14 
display an indication of the at least one of the serviceability level or remaining life estimate of the in-service structure.

The examiner submits that the foregoing bolded limitation(s) constitute a “mental process” because under its broadest reasonable interpretation, the claim covers performance of the limitation in the human mind. Specifically, the steps “determining” and “comparing” encompass a user making an observation, evaluation, or judgement, based on data. Accordingly, the claim recites at least one abstract idea.

101 Analysis - Step 2A, Prong II: Regarding Prong II of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether the claim, as a whole, integrates the abstract idea into a practical application. As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.”
In the present case, the additional limitations beyond the above-noted abstract idea are as follows (where the underlined portions are the “additional limitations” while the bolded portions continue to represent the “abstract idea”):

A system for determining serviceability and remaining life of an in- service structure comprising: 
a processor circuit; and 
a memory coupled to the processor circuit, the memory comprising machine-readable instructions that, when executed by the processor circuit: 
access three-dimensional (3D) scan data captured by a scanning device representative of an in-service structure; 
based on the 3D scan data, generate in-service computer-aided design (CAD) data representative of an in-service volume comprising an in-service surface corresponding to the in-service structure; 
access nominal CAD data representative of a nominal volume comprising a nominal surface, wherein the nominal volume corresponds to a nominal structure, and wherein a portion of the nominal surface corresponds to the in-service surface; and 
replace the portion of the nominal surface with the in-service surface to generate modified nominal CAD data representative of a modified nominal volume comprising the in-service surface; 
compare the modified nominal volume of the modified nominal CAD data to the in-service volume generated from the 3D scan data; 
determine, based on the comparison, whether the modified nominal volume of the modified nominal CAD data corresponds to the in-service volume of the in-service structure within a predetermined tolerance; 
in response to determining that the modified nominal volume corresponds to the in- service volume within the predetermined tolerance, determine at least one of a serviceability level or remaining life estimate of the in-service structure based on the modified nominal CAD data; and In re: Thomas A. Brown et al. Application No.: 16/402,656 Filed: May 3, 2019 Page 3 of 14 
display an indication of the at least one of the serviceability level or remaining life estimate of the in-service structure.

For the following reason(s), the examiner submits that the above identified additional limitations do not integrate the above-noted abstract idea into a practical application.
Regarding the additional limitations of “a processor circuit” and “a memory couple to the processor circuit, the memory comprising machine-readable instructions that, when executed by the processor circuit:” the examiner submits that this limitation constitutes implementations of an abstract idea on a generic computer or merely using a computer as a tool to perform an abstract idea.
Regarding the additional limitations of “access three-dimensional (3D) scan data captured by a scanning device representative of an in-service structure” and “access nominal CAD data representative of a nominal volume comprising a nominal surface, wherein the nominal volume corresponds to a nominal structure, and wherein a portion of the nominal surface corresponds to the in-service surface;” the examiner submits that these limitations constitute extra solution activity. In particular these are examples of pre-solution activity of data gathering.
Regarding the limitations of “based on the 3D scan data, generate in-service computer-aided design (CAD) data representative of an in-service volume comprising an in-service surface corresponding to the in-service structure” and “replace the portion of the nominal surface with the in-service surface to generate modified nominal CAD data representative of a modified nominal volume comprising the in-service surface” the examiner submits that these limitations constitute extra-solution activity and are merely data manipulation.
Regarding the limitation “display an indication of the at least one of the serviceability level or remaining life estimate of the in-service structure” the examiner submits that this limitation is extra-solution activity as the step “display an indication of the at least one of the serviceability level or remaining life estimate of the in-service structure” does not impose meaningful limits on the claim and is only nominally or tangentially related to the invention.

101 Analysis - Step 2B: Regarding Step 2B of the Revised Guidance, representative independent claim 1 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons as those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application. As discussed above with respect to integration of the abstract idea into a practical application the additional elements of “a processor circuit” and “a memory…” amount to no more that implementation on a generic computer. The additional elements of “access. scan data” and “access nominal CAD data...” constitute extra-solution activity of data gathering. The additional elements of “generate…(CAD) data…” and “replace the portion of the nominal surface with the in-service surface…” constitute extra-solution activity of data manipulation.  The additional element of “display and indication…” constitutes insignificant extra solution activity only nominally of tangentially related to the invention. Therefore, as a whole the claim is direct to an abstract idea implemented on a generic computer which performs data gathering and data manipulation with the additional limitation of displaying an indication only nominally or tangentially related to the invention.

Dependent claim(s) 3-5 and 7-12 do not recite any further limitations that cause the claim(s) to be patent eligible. Rather, the limitations of dependent claims are directed toward additional aspects of the judicial exception and/or well-understood, routine and conventional additional elements that do not integrate the judicial exception into a practical application as discussed below. Therefore, dependent claims 3-5 and 7-12 are not patent eligible under the same rationale as provided for in the rejection of claim 1.

Regarding claim 3, claim 3 recites the additional limitation of “wherein replacing the portion of the nominal surface further comprises removing a trim volume at least partially defined by the portion of the nominal surface and the in- service surface from the nominal volume”, which does not comprise significantly more than the recited abstract idea in claim 1; thus claim 3 is also rejected under 35 U.S.C. 101.

Regarding claim 4, claim 4 recites the additional limitation of “wherein replacing the portion of the nominal surface further comprises adding an additive volume at least partially defined by the portion of the nominal surface and the in- service surface to the nominal volume”, which does not comprise significantly more than the recited abstract idea in claim 1; thus claim 4 is also rejected under 35 U.S.C. 101.

Regarding claim 5, claim 5 recites the additional limitation of “wherein replacing the portion of the nominal surface further comprises: raising the nominal surface with respect to the nominal volume to generate an enlarged nominal volume; and removing a trim volume at least partially defined by the raised nominal surface and the in-service surface from the enlarged nominal volume”, which does not comprise significantly more than the recited abstract idea in claim 1; thus claim 5 is also rejected under 35 U.S.C. 101.

Regarding claim 7, claim 7 simply adds the additional “mental process” steps of “compare the in-service surface of the modified nominal CAD data to the second 3D scan data; and determine, based on the comparing, whether the in-service surface of the modified nominal CAD data corresponds to the in-service surface of the in-service structure within a predetermined tolerance”. Claim 7 additionally recites “access second 3D scan data captured by the scanning device representative of the in- service structure”, which is an example of mere data gathering/receiving data and simply adds an insignificant extra-solution activity to the judicial exception. Claim 7 additionally recites “generate, in response to the determining, an indication of whether the in-service surface of the modified nominal CAD data corresponds to the in-service surface of the in- service structure within the predetermined tolerance”, which is an example of adding an insignificant extra-solution activity to the judicial exception. In view of currently pending specification Para. 51, the generating of an indication may be mere post-solution displaying of an indication. Additionally, the specification does not preclude the indication from merely comprising a signal within the processor. Therefore, the limitations do not comprise significantly more than the recited abstract idea in claim 1; thus claim 7 is also rejected under 35 U.S.C. 101.

Regarding claim 8, claim 8 simply adds the limitation of “wherein the 3D scan data comprises a 3D mesh data structure, and wherein generating the in-service CAD data further comprises converting the 3D mesh data structure into an in-service CAD data structure comprising the in-service surface”, which is an example of simply adding an insignificant extra-solution activity to the judicial exception. Therefore, the limitations do not comprise significantly more than the recited abstract idea in claim 1; thus claim 8 is also rejected under 35 U.S.C. 101.

Regarding claim 9, claim 9 simply adds the additional “mental process” steps of “perform strength analysis on the modified nominal CAD data to determine a condition of the in-service structure” and “wherein determining the at least one of the serviceability level or remaining life estimate of the in-service structure is further based on the strength analysis. Therefore, the limitations do not comprise significantly more than the recited abstract idea in claim 1; thus claim 9 is also rejected under 35 U.S.C. 101.

Regarding claim 10, claim 10 simply adds the limitation “wherein performing strength analysis comprises performing finite element analysis on the modified nominal volume to determine the condition of the in-service structure”. This limitation does not comprise significantly more than the recited abstract idea in claim 1; thus claim 10 is also rejected under 35 U.S.C. 101.

Regarding claim 11, claim 11 simply adds the limitation “wherein the in-service structure comprises an in-service vehicle structure” which does not comprise significantly more than the recited abstract idea in claim 1; thus claim 11 is also rejected under 35 U.S.C. 101.

Regarding claim 12, claim 12 simply adds the limitation “wherein the in-service vehicle structure comprises an in-service aircraft structure” which does not comprise significantly more than the recited abstract idea in claim 1; thus claim 12 is also rejected under 35 U.S.C. 101

Regarding claims 13, 15-17, 19, and 24, claims 13, 15-17, 19, and 24 recite a method with substantially the same limitations as claims 1, 3-5, and 9-10. Thus, claims 13, 15-17, 19, and 24 are rejected under 35 U.S.C. 101 for the same reasons as claims 1, 3-5, and 9-10 outlined above.

Regarding claim 20-23, claims 20-23 recite a system with substantially the same limitations as claim 1, 3-4, and 10. Thus, claim 20 is rejected under 35 U.S.C. 101 for the same reasons as claims 1, 3-4, and 10 outlined above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-4, 11-13, and 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Finn et al (US 20180002039 A1) henceforth referred to as Finn, and further in view of Jackson et al (US 10930069 B1) henceforth referred to as Jackson.

Regarding Claim 1 Finn teaches A system for determining serviceability and remaining life of an in-service structure comprising (abstract line 1 : “A system and method of detecting damage to a component...”):
a processor circuit (para [0026] line 1-9 : “Data 14 from sensor(s) 12 may be transmitted to one or more processors 16 (e.g., computer systems having a central processing unit and memory) for recording, processing and storing the data received from sensors 12. Processor 16 may include a general purpose processor, a digital signal processor (DSP), an application specific integrated circuit (ASIC), a field programmable gate array (FPGA) or other programmable logic device, discrete gate or transistor logic, discrete hardware components, or any combination thereof.”); and
a memory coupled to the processor circuit, the memory comprising machine-readable instructions that, when executed by the processor circuit (para [0019] line 1-6 : “System program instructions and/or controller instructions may be loaded onto a tangible, non-transitory computer- readable medium (also referred to herein as a tangible, non-transitory, memory) having instructions stored thereon that, in response to execution by a controller, cause the controller to perform various operations.”):
access three-dimensional (3D) scan data captured by a scanning device representative of an in-service structure (para [0020] line 3-8 : “One or more sensors (i.e. scanning devices) may sense or scan the component, which may be, for example, a fan blade, a compressor blade, a vane, or other component of a system or machine. The system may generate three-dimensional (3D) information, such as depth information, from data received from the one or more sensor(s).”, para [0022] line 4-11 : “Damage detection system 10 may be configured to perform 3D imaging of a component 20. Component 20 may include a component of an aircraft, such as an engine component such as an airfoil (e.g., a fan blade or vane). Component 20 may be scanned or sensed by one or more sensors 12 to obtain data 14 about the component 20. Data 14 may be obtained, for example, from a single 3D sensor.”, para [0023] line 1-2 : “A sensor 12 may include a one-dimensional (1D), 2D, 3D sensor and/or a combination and/or array thereof.”, para [0026] line 1-4 : “Data 14 from sensor(s) 12 may be transmitted to one or more processors 16 (e.g., computer systems having a central processing unit and memory) for recording, processing and storing the data received from sensors 12.”, para [0027] line 1-3 : “In various embodiments, processor 16 may receive or construct 3D information 30 corresponding to the component 20.”, Fig. 2);
based on the 3D scan data, generate in-service computer-aided design (CAD) data representative of an in-service volume comprising an in-service surface corresponding to the in-service structure (para [0030] line 4-8 : “In receiving data 14 from a 3D sensor, the damage detection system 10 may capture depth points of component 20 and recreate precisely, the actual 3D surfaces of component 20, thereby generating a complete 3D point cloud or a partial 3D point cloud.”, para [0031] line 1-15 : “Step 204 may comprise producing a 3D point cloud or occupancy grid, a partial 3D point cloud, a model derived from a 3D point cloud, depth map, other depth information, 1D information and/or 2D information. A 3D point cloud or occupancy grid may include a plurality of points or coordinates in a coordinate system having three dimensions, such as an xyz coordinate system or polar coordinate system. A partial 3D point cloud may include a plurality of points or coordinates in a 3D coordinate system, where the sensor data is collected from a single viewpoint or a limited viewpoint. A model derived from a 3D point cloud may include a modified 3D point cloud which has been processed to connect various points in the 3D point cloud in order to approximate or functionally estimate the topological surface of the component.”, Fig. 2);
access nominal CAD data representative of a nominal volume comprising a nominal surface, wherein the nominal volume corresponds to a nominal structure, and wherein a portion of the nominal surface corresponds to the in-service surface (para [0020] line 8-15:“The 3D information may be aligned or compared with a reference model stored by the system. The reference model may be based on a design model, such as a computer-aided drafting (CAD) model, stored image or 3D information from an original or undamaged component, and/or stored information from previous inspections of the component or similar components.”, para [0021] line 4-7 : “The 3D information about the as-designed, as-built, or as-used, but undamaged, component may be referred to as a 3D reference model.”, para [0027] line 3-8: “Processor 16 may further include a reference model 22 stored, for example, in memory of processor 16. Reference model 22 may be generated from a CAD model, a 3D CAD model, and/or 3D information, such as from a 3D scan or 3D information of an original component or an undamaged component.”); 
determine at least one of a serviceability level or remaining life estimate of the in-service structure based on the CAD data (para [0035] line 3-5 :“For example, processor 16 may determine differences or dissimilarities between the 3D information 30 and the reference model 22”, para [0036] line 6-9 : “Step 210 may further comprise identifying the damage type based on the dissimilarities between the 3D information 30 and the reference model 22.”, para [0037] line 1-13 : “Step 212 may further comprise determining whether the feature difference or dissimilarity represents damage to component 20. Step 212 may comprise determining a probability of damage represented by the feature dissimilarity and/or classification. Step 212 may comprise determining damage by comparing the probability of damage to a threshold. Damage may be determined if the probability meets or exceeds a threshold. Damage detection system 10 may determine if the damage is acceptable or unacceptable, and may determine if the component 20 should be accepted or rejected, wherein a rejected component would indicate that the component should be repaired or replaced.”, Fig. 2); and 
display an indication of the at least one of the serviceability level or remaining life estimate of the in-service structure (para [0020] line 20-26 : “The system may display an output corresponding to the determined damage, such as a “heat map” of the probability of damage, a “bounding box” outlining a damage area, an indication that the component may be rejected based on the damage, a displayed image of the damaged component for further evaluation by a user, or the like.”). However, Finn does not explicitly teach 
replace the portion of the nominal surface with the in-service surface to generate modified nominal CAD data representative of a modified nominal volume comprising the in-service surface;
compare the modified nominal volume of the modified nominal CAD data to the in-service volume generated from the 3D scan data;
determine, based on the comparison, whether the modified nominal volume of the modified nominal CAD data corresponds to the in-service volume of the in-service structure within a predetermined tolerance; and
in response to determining that the modified nominal volume corresponds to the in-service volume within the predetermined tolerance, determine at least one of a serviceability level or remaining life estimate of the in-service structure based on the modified nominal CAD data.

However, in the same field of endeavor (3D modeling and scanning of objects), Jackson teaches replace the portion of the nominal surface with the in-service surface to generate modified nominal CAD data representative of a modified nominal volume comprising the in-service surface (col 1 line 65-67 – col 2 line 1-7 : “Illustratively, a computing device may be used to collect information regarding a three-dimensional object. The collected information may include, for example, distance estimates obtained by projecting a structured light pattern (e.g., a grid of horizontal or vertical lines) onto the object and capturing the resulting distortions of the pattern. This information may be processed to generate a point cloud, which may identify thousands or millions of points in three-dimensional space that are estimated to correspond to the surface of the object.”, col 2 line 34-42 : “In some aspects, the information collected regarding an object may be incomplete. For example, a scanning device may capture limited information or no information regarding the bottom surface of an object, the “back” of an object (e.g., surfaces facing away from the scanning device), surfaces at a right or oblique angle to the scanning device, surfaces that are blocked from view by another part of the object, or other surfaces that are not fully exposed to the scanning device or its sensors.”, col 2 line 51-58 : “To address the aforementioned issues, a 3D model normalization service may be used. The 3D model normalization service may compensate for irregularities that are introduced in the scanning process by comparing the collected scanning data to a collection of normalized reference models, identifying a model that can be used as a template for the scanned object, and deforming the template as needed to correspond to the scanned object.”);
compare the modified nominal volume of the modified nominal CAD data to the in-service volume generated from the 3D scan data (col 4 line 24-29 : “The 3D model normalization service may, in some embodiments, generate metadata regarding the template or templates used, the deformations performed, the quality of the resulting match (for all or part of the scanned object), and other information that may be provided or included with the resulting 3D model.”);
determine, based on the comparison, whether the modified nominal volume of the modified nominal CAD data corresponds to the in-service volume of the in-service structure within a predetermined tolerance (col 4 line 38-41 : “In yet other embodiments, the service may send its output to a user or a service for manual correction if the assessed quality of the match is below an acceptable threshold.”); and
in response to determining that the modified nominal volume corresponds to the in-service volume within the predetermined tolerance, determine at least one of a serviceability level or remaining life estimate of the in-service structure based on the modified nominal CAD data (As the system of Finn determines a serviceability level based on a 3d scan of an object and Jackson teaches a system for scanning of objects which is complete after determining that the modified nominal volume of the modified nominal CAD data corresponds to the volume of the scanned structure within a predetermined tolerance and it would be required that the scanning and modeling steps be completed before determining a serviceability level the combination of Finn and Jackson teaches in response to determining that the modified nominal volume corresponds to the in-service volume within the predetermined tolerance, determine at least one of a serviceability level or remaining life estimate of the in-service structure based on the modified nominal CAD data).

It would have been obvious to a person having ordinary skill in the art prior to the effective filing date to modify the system taught by Finn with the system of Jackson to “produce models that are more accurate” (Jackson col 1 line 61-62).

Regarding claim 3, the combination of Finn and Jackson teaches the system of claim 1, further Jackson teaches wherein replacing the portion of the nominal surface further comprises removing a trim volume at least partially defined by the portion of the nominal surface and the in-service surface from the nominal volume (col 9 line 9-23 : “At (8), the model deformation engine 126 may determine and apply one or more deformations to the reference model(s) to improve the “fit” between a reference model and the scanned object. The deformations may illustratively include inflating, deflating, stretching, contracting, rotating, bending, twisting, or otherwise changing the shape of the reference model to conform to the object. The model deformation engine 126 may apply deformations to all or part of a reference model, and may apply multiple deformations to the same model. In some embodiments, the model deformation engine 126 may determine a set of potential deformations, and apply them iteratively or in combinations to determine which deformation(s) produce the best fit for the scanned object.”).

Regarding claim 4, the combination of Finn and Jackson teaches the system of claim 1, further Jackson teaches wherein replacing the portion of the nominal surface further comprises adding an additive volume at least partially defined by the portion of the nominal surface and the in- service surface to the nominal volume (col 9 line 9-23 : “At (8), the model deformation engine 126 may determine and apply one or more deformations to the reference model(s) to improve the “fit” between a reference model and the scanned object. The deformations may illustratively include inflating, deflating, stretching, contracting, rotating, bending, twisting, or otherwise changing the shape of the reference model to conform to the object. The model deformation engine 126 may apply deformations to all or part of a reference model, and may apply multiple deformations to the same model. In some embodiments, the model deformation engine 126 may determine a set of potential deformations, and apply them iteratively or in combinations to determine which deformation(s) produce the best fit for the scanned object.”). 

Regarding claim 5, the combination of Finn and Jackson teaches the system of claim 1, further Jackson teaches wherein replacing the portion of the nominal surface further comprises:
Raising the nominal surface with respect to the nominal volume to generate an enlarged nominal volume (col 9 line 9-23 : “At (8), the model deformation engine 126 may determine and apply one or more deformations to the reference model(s) to improve the “fit” between a reference model and the scanned object. The deformations may illustratively include inflating, deflating, stretching, contracting, rotating, bending, twisting, or otherwise changing the shape of the reference model to conform to the object. The model deformation engine 126 may apply deformations to all or part of a reference model, and may apply multiple deformations to the same model. In some embodiments, the model deformation engine 126 may determine a set of potential deformations, and apply them iteratively or in combinations to determine which deformation(s) produce the best fit for the scanned object.”); and
Removing a trim volume at least partially defined by the raised nominal surface and the in-service surface from the enlarged nominal volume (col 9 line 9-23 : “At (8), the model deformation engine 126 may determine and apply one or more deformations to the reference model(s) to improve the “fit” between a reference model and the scanned object. The deformations may illustratively include inflating, deflating, stretching, contracting, rotating, bending, twisting, or otherwise changing the shape of the reference model to conform to the object. The model deformation engine 126 may apply deformations to all or part of a reference model, and may apply multiple deformations to the same model. In some embodiments, the model deformation engine 126 may determine a set of potential deformations, and apply them iteratively or in combinations to determine which deformation(s) produce the best fit for the scanned object.”).

Regarding claim 11, the combination of Finn and Jackson teaches the system of claim 1, further Finn teaches wherein the in-service structure comprises an in-service vehicle structure (para [0001] line 1-2 : “The present disclosure relates to aircraft systems, and, more specifically, to aircraft part inspection systems.”, para [0007] line 1-3 : “A method of detecting damage to a component of an aircraft may comprise the steps of receiving, by a processor, a first data for a component from a first sensor”, para [0020] line 1-6 : “In general, the present disclosure sets forth systems and methods for performing automated defect detection of aircraft components and the like. One or more sensors may sense or scan the component, which may be, for example, a fan blade, a compressor blade, a vane, or other component of a system or machine.”, para [0022] line 6-8 : “Component 20 may include a component of an aircraft, such as an engine component such as an airfoil (e.g., a fan blade or vane)”). 

Regarding claim 12, the combination of Finn and Jackson teaches the system of claim 11, further Finn teaches wherein the in-service vehicle structure comprises an in-service aircraft structure (para [0001] line 1-2 : “The present disclosure relates to aircraft systems, and, more specifically, to aircraft part inspection systems.”, para [0007] line 1-3 : “A method of detecting damage to a component of an aircraft may comprise the steps of receiving, by a processor, a first data for a component from a first sensor”, para [0020] line 1-6 : “In general, the present disclosure sets forth systems and methods for performing automated defect detection of aircraft components and the like. One or more sensors may sense or scan the component, which may be, for example, a fan blade, a compressor blade, a vane, or other component of a system or machine.”, para [0022] line 6-8 : “Component 20 may include a component of an aircraft, such as an engine component such as an airfoil (e.g., a fan blade or vane)”). 

Regarding claim 13, it recites a method with limitations substantially the same as that of claim 1 above, therefore it is rejected for the same reason.

Regarding claim 15, it recites a method with limitations substantially the same as that of claim 3 above, therefore it is rejected for the same reason.

Regarding claim 16, it recites a method with limitations substantially the same as that of claim 4 above, therefore it is rejected for the same reason.

Regarding claim 17, it recites a method with limitations substantially the same as that of claim 5 above, therefore it is rejected for the same reason.

Claims 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Finn and Jackson, and further in view of Link et at (US 20190156472 A1) henceforth referred to as Link.

Regarding claim 7, the combination of Finn and Jackson teaches the system of claim 1,  however the combination does not explicitly teach wherein the machine-readable instructions further cause the processor circuit to:
access second 3D scan data captured by the scanning device representative of the in-service structure;
compare the in-service surface of the modified nominal CAD data to the second 3D scan data; and
determine, based on the comparing, whether the in-service surface of the modified nominal CAD data corresponds to the in-service surface of the in-service structure within a predetermined tolerance; and
generate, in response to the determining, an indication of whether the in-service surface of the modified nominal CAD data corresponds to the in-service surface of the in-service structure within the predetermined tolerance.

However, in the same field of endeavor (inspection of physical objects), Link teaches access second 3D scan data captured by the scanning device representative of the in- service structure (para [0030] line 8-21 : “As the laser module moves perpendicular to the direction of the transport, the laser field of view 240 it makes multiple passes over the object being inspected. Recall the laser beam 140 forms a line on the transport 150 that corresponds to the field of view 240 which is parallel to the direction of the transport 150 as shown by direction A. During each pass, the laser module's field of view makes multiple scans of the object. Overlapping scanning (i.e. raster scanning) of the object may be used, which results in reduced noise inherent in translation of both the object 160 on transport 150 and laser module 200, and which increases the sampling resolution. Having multiple data per point on the point cloud allows for reduction in the total scan error by minimizing data variance.” ];
compare the in-service surface of the modified nominal CAD data to the second 3D scan data (para [0007] line 27-28 : “The data file may be a CAD model, which is then converted into a uniform point cloud representing the object.”, para [0025] line 14-19 : “The system performs automated, in-line or offline quality inspection by scanning objects with both an optical acquisition unit and a laser module system, and making comparison between the data from the object scans and predetermined data files accessible by a system processor, the data files corresponding to the objects being inspected.”, para [0032] line 1-7 : “Once the object being inspected is identified based on the captured images from the optical acquisition unit, a system processing unit 170 loads the CAD data corresponding to the identified object from a CAD model database 425, and converts it to a uniform point cloud. The point cloud from the laser profilometer will be overlaid and registered with the CAD point cloud.”); and
determine, based on the comparing, whether the in-service surface of the modified nominal CAD data corresponds to the in-service surface of the in-service structure within a predetermined tolerance; (para [0040] line 14-18 : “The defect detector 460 is configured to determine, based on comparisons between the laser module scans of an object being inspected and stored data files regarding expected dimensions of the object, whether the product is within certain tolerance levels.”, para [0053] line 4-7 : “This process determines differences between the actual object dimensions obtained from the laser scans, and the expected object dimensions based on the CAD model tolerances.”); and 
generate, in response to the determining, an indication of whether the in-service surface of the modified nominal CAD data corresponds to the in-service surface of the in- service structure within the predetermined tolerance (para [0057] line 3-16 : “A heat map creation process 970 is then implemented to generate a heat map 980 showing areas of high deviation between the CAD model and the obtained point cloud from the object scans. The heat map may be used by an operator to determine if the deviations between the dimensions of the actual object being inspected, and the expected dimensions of that object from the CAD model database are outside of predetermined tolerance levels set in the extract CTF parameters 735. If the heat map 980 shows areas outside the tolerance levels, the part may be identified as defective. The heat map may be user configurable, with the user setting predetermined limits for when a deviation will be considered relevant enough to indicate on the heat map.”).

It would have been obvious to a person having ordinary skill in the art prior to the effective filing date to modify the combination of Finn and Jackson with the system of Link because the modification would have been obvious because the inspection system does not require a long or complicated set-up or require particular positioning of the parts to be inspected before inspection can begin. Additionally, the system eliminates reliance on manual inspection, thus reducing costs (see Link, Para. 4).
 
Claims 9-10, and 19-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Finn and Jackson, and further in view of Liu, John-Shang et al "Aerodynamic and Mechanical Analyses on Manufacturing Variations of a Turbine Blade Row" henceforth referred to as Liu.

Regarding claim 9, the combination of Finn and Jackson teaches the system of claim 1, however the combination does not explicitly teach wherein the machine-readable instructions further cause the processor circuit to:
perform strength analysis on the modified nominal CAD data to determine a condition of the in-service structure, wherein determining the at least one of the serviceability level or remaining life estimate of the in-service structure is further based on the strength analysis.

However, in the same field of endeavor (analysis of aircraft parts) Liu teaches wherein the machine-readable instructions further cause the processor circuit to:
perform strength analysis on the modified nominal CAD data to determine a condition of the in-service structure, wherein determining the at least one of the serviceability level or remaining life estimate of the in-service structure is further based on the strength analysis (page 1 col 2 : “Analyses were performed using...ANSYS for mechanical durability...scan data was used to evaluate mechanical durability in ANSYS. Scan data was...converted to solid models using SpaceClaim. The solid model was meshed in ANSYS and merged onto the baseline FEA model for solving. Macros were used to automate the analysis process of each part scan and output stresses at critical locations for durability assessment.”).

It would have been obvious to a person having ordinary skill in the art prior to the effective filing date to modify the combination of Finn and Jackson to incorporate the teachings of Liu. The modification would have been obvious because “stress results can be used to investigate hardware and better control manufacturing processes and retarget tooling that would directly influence stress results” (Liu, page 8 col. 1). Further, “direct scan analysis requires less assumptions about hardware or inspection interpretations” (Liu, page 9 col 2 – page 10 col 1).

Regarding claim 10, the combination of Finn, Jackson, and Liu teaches the system of claim 9, further Liu teaches wherein performing strength analysis comprises performing finite element analysis on the modified nominal volume to determine the condition of the in-service structure (page 1 col 2 : “Analyses were performed using...ANSYS for mechanical durability...scan data was used to evaluate mechanical durability in ANSYS. Scan data was...converted to solid models using SpaceClaim. The solid model was meshed in ANSYS and merged onto the baseline FEA model for solving. Macros were used to automate the analysis process of each part scan and output stresses at critical locations for durability assessment.”, page 4 col 2 : “The process follows the standard work for FEA analysis except the structured light data was aligned to machining datums, decimated and brought into ANSYS Workbench via SpaceClaim.”, page 3 col 1: “FEA Finite Element Analysis”).

Regarding Claim 19, the combination of Finn and Jackson teaches the method of claim 13, however the combination does not explicitly teach further comprising performing strength analysis on the modified nominal CAD data.

However, in the same field of endeavor (analysis of aircraft parts) Liu teaches further comprising performing strength analysis on the modified nominal CAD data (page 1 col 2 : “Analyses were performed using...ANSYS for mechanical durability...scan data was used to evaluate mechanical durability in ANSYS. Scan data was...converted to solid models using SpaceClaim. The solid model was meshed in ANSYS and merged onto the baseline FEA model for solving. Macros were used to automate the analysis process of each part scan and output stresses at critical locations for durability assessment.”).

It would have been obvious to a person having ordinary skill in the art prior to the effective filing date to modify the combination of Finn and Jackson to incorporate the teachings of Liu. The modification would have been obvious because “stress results can be used to investigate hardware and better control manufacturing processes and retarget tooling that would directly influence stress results” (Liu, page 8 col. 1). Further, “direct scan analysis requires less assumptions about hardware or inspection interpretations” (Liu, page 9 col 2 – page 10 col 1).

Regarding claim 20, it recites a system with substantially the same limitations as claims 1 and 9 above, therefore it is rejected for the same reason. 

Regarding claim 21, the combination of Finn, Jackson, and Liu teaches the system of claim 20, further Jackson teaches wherein replacing the portion of the nominal surface further comprises removing a trim volume at least partially define by the portion of the nominal surface and the in-service surface from the nominal volume (col 9 line 9-23 : “At (8), the model deformation engine 126 may determine and apply one or more deformations to the reference model(s) to improve the “fit” between a reference model and the scanned object. The deformations may illustratively include inflating, deflating, stretching, contracting, rotating, bending, twisting, or otherwise changing the shape of the reference model to conform to the object. The model deformation engine 126 may apply deformations to all or part of a reference model, and may apply multiple deformations to the same model. In some embodiments, the model deformation engine 126 may determine a set of potential deformations, and apply them iteratively or in combinations to determine which deformation(s) produce the best fit for the scanned object.”). 

Regarding claim 22, the combination of Finn, Jackson, and Liu teaches the system of claim 20, further Jackson teaches wherein replacing the portion of the nominal surface further comprises adding an additive volume at least partially defined by the portion of the nominal surface and the in-service surface to the nominal volume (col 9 line 9-23 : “At (8), the model deformation engine 126 may determine and apply one or more deformations to the reference model(s) to improve the “fit” between a reference model and the scanned object. The deformations may illustratively include inflating, deflating, stretching, contracting, rotating, bending, twisting, or otherwise changing the shape of the reference model to conform to the object. The model deformation engine 126 may apply deformations to all or part of a reference model, and may apply multiple deformations to the same model. In some embodiments, the model deformation engine 126 may determine a set of potential deformations, and apply them iteratively or in combinations to determine which deformation(s) produce the best fit for the scanned object.”).

Regarding claim 23, it recites a system with substantially the same limitations as claim 10 above, therefore it is rejected for the same reason.


Regarding Claim 24, it recites a method with substantially the same limitations as claim 10 above, therefor it is rejected for the same reason.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID HATCH whose telephone number is (571)272-4518. The examiner can normally be reached Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on 571-270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.H./Examiner, Art Unit 3668                                                                                                                                                                                                        

/JAMES J LEE/Supervisory Patent Examiner, Art Unit 3668